Name: Commission Regulation (EEC) No 3749/86 of 9 December 1986 determining the operative event for calculating levies and refunds in the rice sector
 Type: Regulation
 Subject Matter: trade policy;  EU finance;  plant product
 Date Published: nan

 Avis juridique important|31986R3749Commission Regulation (EEC) No 3749/86 of 9 December 1986 determining the operative event for calculating levies and refunds in the rice sector Official Journal L 348 , 10/12/1986 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 22 P. 0094 Swedish special edition: Chapter 3 Volume 22 P. 0094 *****COMMISSION REGULATION (EEC) No 3749/86 of 9 December 986 determining the operative event for calculating levies and refunds in the rice sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), and in particular Article 5 (3) thereof, Whereas, in accordance with Commission Regulation (EEC) No 3294/86 (2), the conversion rate is to be determined using a monetary coefficient which is calculated and applied in a way similar to the way the monetary compensatory amounts are calculated; Whereas, in accordance with Article 4 of Regulation (EEC) No 1676/85, if an agricultural conversion rate is altered, the alteration is to apply to the amounts in respect of which the operative event occurs after the alteration has taken effect; whereas, in accordance with Article 5 (1) (a) of that Regulation, 'operative event' means, as regards the amounts charged or granted in trade, the completion of customs import or export formalities; Whereas, as a result, amounts of levies and refunds fixed in advance may vary in national currency; whereas the advance fixing of levies and refunds therefore constitutes an risk for operators; whereas, as a consequence, the operative event should be defined as the date of acceptance of the application for the advance fixing of levies or refunds for the purposes of applying the conversion rate for calculating those amounts in national currency; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The operative event for the conversion into national currency of the amounts of levies and refunds applicable in the rice sector shall be: - in the case of advance fixing of those amounts, the day on which the application for advance fixing is lodged, - in the case of advance fixing by tendering procedure, the closing date for the submission of tenders. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 164, 24. 6. 1985, p. 1. (2) OJ No L 304, 30. 10. 1986, p. 25.